Johnson, Judge:
When these appeals for reappraisement were called for trial, they were consolidated and submitted upon the following stipulation of counsel for the respective parties:
Me. Glad: I offer to stipulate that the merchandise involved in this case consists of Colby cheese exported from Australia during the month of November in 1960.
And I further offer to stipulate that during the period in question there was no foreign value or export value, as defined by the statute, for such or similar merchandise, and that the freely offered United States value for such merchandise or similar merchandise was 27.7 cents per pound, net packed.
Me. Beaverman : From information obtained from Examiner Max Ringell, at the Port of Los Angeles, the Government so stipulates.
On the agreed facts, I find that United States value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that such value is 27.7 cents per pound, net, packed.
Judgment will be rendered accordingly.